Citation Nr: 9924517	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip strain.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a left hip strain is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran's residuals of a lumbosacral strain are 
manifested by limitation of range of motion and pain, but not 
by muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a left hip strain is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

2.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for residuals of a left hip strain

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain a March 1993 
report which indicates the veteran reported pulling a groin 
muscle.  Tenderness to palpation was noted as to the left hip 
flexor muscle at insertion proximally.  The assessment was 
left hip flexor strain.  Another March 1993 report indicates 
the veteran reported a longstanding history of groin muscle 
strain, dating back to his high school football years.  Upon 
examination no spasms were found.  The assessment was 
recurrent groin muscle strain.  A May 1993 report indicates 
the veteran reported a similar injury about a year before 
(prior to enlistment).  The assessment was possible groin 
area muscle strain.  A June 1993 report contains an 
assessment of questionable right groin strain/left inguinal 
strain.  A July 1993 report indicates the strain was showing 
no improvement.  Another July 1993 report indicates the 
veteran again reported that the original injury occurred 
while training for football in high school.  X-rays revealed 
no bony abnormality.  An August 1993 X-ray report revealed no 
acute abnormality.  An August 1993 pelvic bone scan revealed 
an impression of normal limited bone scan of the pelvis and 
hips.  A note to that report counseled that this scan would 
not rule out a muscle or ligamentous injury to the muscles or 
the left upper thigh.  There are no further treatment reports 
for the remainder of the veteran's active duty military 
service.  His July1996 separation medical examination report 
indicates that, upon clinical evaluation, his lower 
extremities were found to be normal.  There are also no 
complaints of any residuals of a left groin/hip strain noted 
on that report.  On his July 1996 medical history report the 
veteran indicated a history of cramps in his legs, but did 
not report any residuals of a left groin/hip strain.

A May 1997 VA treatment report indicates the veteran 
complained of radiculopathy from his back down his left 
posterior thigh.  No assessment of the left hip was rendered 
in that report.  An August 1997 VA treatment report indicates 
that an X-ray of the left hip was "O.K."

A February 1997 VA general examination report indicates that 
the veteran's gait was normal.

A February 1997 VA orthopedic examination report indicates 
the veteran reported a left hip injury three months after he 
entered active duty military service, after a series of 
sprints.  The reported symptom at that time was left groin 
pain.  He also reported he modified his activities for a 
period of time and the symptoms resolved.  He report no 
current symptoms from this injury.  Examination and X-rays of 
the left hip were noted to be unremarkable.  The diagnostic 
impression was history of left hip strain.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The veteran reported no problems of the left hip on a 
February 1998 medical history report.

The veteran reported no problems of the left hip on a 
September 1998 medical history report.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The presumption of aggravation is not applicable 
unless the preservice disability underwent an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Hunt, 1 Vet. App. at 296-97.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Board also notes the veteran contended in his March 1997 
notice of disagreement that his left hip condition was 
secondary to his service-connected lumbosacral condition.

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in a secondary 
service connection case, as in all service connection cases, 
is whether the veteran has presented a well grounded claim 
for secondary service connection.  A claim for secondary 
service connection must, as must all claims, be well grounded 
under 38 U.S.C. § 5107(a).  See Dinsay v. Brown, 9 Vet. App. 
79, 86 (1996); Jones (Wayne), supra (requiring medical 
evidence showing a relationship between a service-connected 
disability and the condition claimed to be secondarily 
service connected); see also Locher v. Brown, 9 Vet. App. 
535, 539 (1996); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  In this regard, the appellant has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

In the present case, whether the claim is analyzed as one in 
which the groin injury occurred prior to or during service, 
or was caused by a service-connected disability, the result 
is the same.  No residual of a left hip or groin strain has 
been diagnosed since August 1993, over two years prior to the 
veteran's discharge from active duty.  As noted above, a well 
grounded claim for service connection must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  Thus, 
under either of the three theories, his claim for service 
connection for residuals of a left hip strain must be denied 
as not well grounded, as no medical evidence of a current 
left hip disability has been submitted.  See Epps, supra; 
Dinsay, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  A rating in excess of 10 percent for service-connected 
lumbosacral strain

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the rating for the veteran's service-connected 
lumbosacral strain is effective November 25, 1996, the day 
after the veteran's discharge from active duty.  Thus, the 
Board will consider whether a higher rating is warranted 
subsequent to that date.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

The veteran's October 1992 enlistment physical examination 
report indicates lumbar lordosis was found upon clinical 
evaluation.  Lordosis is an abnormal curvature of the spine 
forward.  See Newman v. Brown, 5 Vet. App. 99, 101 (1993).

A July 1993 inservice X-ray report revealed no acute 
abnormality.

October 1995 inservice X-rays of the back revealed no 
abnormality.

A February 1997 VA general medical examination report 
indicates the veteran was a full-time college student and was 
on no medication.  Upon physical examination his posture was 
found to be upright and his gait was normal.

A February 1997 VA orthopedic examination report contained 
the veteran's history of a back injury in service while 
training with the Army Power-Lifting Team.  He reported a 
feeling of a "square block of pressure" centered over his 
lumbosacral junction, about 6 inches to a side.  He reported 
this discomfort was intensified by prolonged sitting or 
standing, and that about once a week he gets 
"exacerbations" of pain which radiate down his left leg to 
his foot.  This is sometimes persistent and interferes with 
his sleep.  Upon physical examination range of motion of the 
lumbar spine was found to be 80 degrees forward flexion; 30 
degrees extension; 35 degrees right and left lateral flexion; 
and 45 degrees right and left rotation.  Seated straight leg 
raising was negative for producing back pain; supine straight 
leg raising was limited to 60 degrees by hamstring tightness 
(noted in statements by veteran to be due to pain); and 
muscle stretch reflexes were intact and symmetric, graded 2+ 
at the right and left quadriceps and gastrocnemius.  Some 
mild left lumbar paraspinal muscle tenderness was found on 
palpation, and no observable motor weakness was found on 
gross examination.  Lumbosacral spine X-rays revealed slight 
straightening of the spine, but were otherwise normal.  The 
impression was chronic lumbosacral strain.

A May 1997 VA treatment report indicates the veteran had a 
normal gait, had tight paravertebral musculature, and good 
movement.  An August 1997 VA treatment report indicates that 
upon examination tender left upper buttock musculature was 
noted, forward flexion was 60 degrees, strength was 5+/5 and 
deep tendon reflexes were +2.  The impression was chronic low 
back pain.  A transcutaneous electrical nerve stimulation 
(TENS) unit was recommended.

An August 1997 National Guard treatment record indicates 
range of motion of the trunk was good, straight leg raising 
and extension were positive, flexion of the quadriceps was 
"O.K.," Fabere's test was negative, and strength and 
sensation were normal.

March and May 1998 National Guard reports indicates the 
veteran had no restrictions other than lifting, and that he 
could perform all duties as a personnel specialist.

Air Force documents also reveal the veteran is seeking a 
medical board review of his condition, due both to his back 
pain and the medication taken therefor.

During his April 1999 Travel Board hearing the veteran 
testified he was currently in the National Guard, but was 
seeking a permanent profile or Medical Review Board action; 
that his current back treatment was anti-inflammatory or pain 
medication, i.e., Naprosyn or Motrin; that he takes 800 
milligrams of Motrin three times per day; that he works part-
time three days per week; that he is a full-time student; 
that he missed one day of work and two days of school in the 
last month, due to his back; that in the previous year he had 
missed approximately eight days total of school and work; 
that he can stand for only about 1/2 hour before pain; that he 
cannot carry a large bag of groceries; that he has problems 
picking up his four year old daughter; that he can do no yard 
work; that he could only file paperwork for the previous 1 1/2 
years in his personnel job with the National Guard, and could 
not go on details as a personnelman; that he had problems 
sleeping due to back pain; that he had stiffness in his back; 
that he pain shooting down his right leg; that he could tie 
his own shoes if he sat down; and that he sometimes wore a 
special belt for his back.

In summary, the veteran's lumbosacral strain symptomatology 
is manifested by limitation of range of motion and pain.  X-
rays did not reveal arthritis.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  Under DC 
5295, which evaluates lumbosacral strain, a severe strain, 
with listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or a narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent rating; with muscle 
spasm on extreme forward bending, and a loss of lateral spine 
motion, unilateral, in the standing position, a 20 percent 
evaluation is warranted.  With only characteristic pain on 
motion, a 10 percent rating is warranted.  As noted above, 
the symptomatology of the veteran's lumbosacral strain is 
manifested only by limitation of motion and pain.  There is 
no evidence of muscle spasm on extreme forward bending, or a 
loss of lateral spine motion, unilateral, in the standing 
position.  Lateral spine motion has been found to be 35 
degrees on each side.  Thus, a 10 percent evaluation, for 
characteristic pain on motion, is warranted under DC 5295.  
This does end the Board's inquiry, however.  The Board notes 
that the veteran's lumbar limitation of motion, as revealed 
by the VA examination report, includes limitation caused by 
pain.

Under DC 5292, which evaluates limitation of motion of the 
lumbar spine, a severe limitation warrants a 40 percent 
rating, a moderate limitation warrants a 20 percent rating, 
and a slight limitation warrants a 10 percent rating.  In the 
present case, while forward flexion, extension, and lateral 
flexion were shown by the February 1997 VA examination report 
to be limited, rotation was actually greater than normal.  
Thus, the Board finds the overall limitation of motion to be 
slight, which would warrant only a 10 percent evaluation 
under DC 5292.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  As noted above, DC 5295 includes pain in 
normal functioning.  Thus, there must be additional 
impairment during exacerbations, or flare-ups, of the 
veteran's lumbosacral strain symptomatology, for an 
additional rating under 38 C.F.R. §§ 4.40, 4.45.  The Court 
has held that a compensable rating is warranted if the claim 
for functional loss due to pain is "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion."  See 38 C.F.R. § 4.40; 
Schafrath, supra.  However, the medical evidence reveals no 
additional pathology and therefore no additional impairment 
during exacerbations, or flare-ups.  Thus, these previsions 
are not for application.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.14, 4.40, 4.45, DeLuca, supra.

The Board also finds the veteran's symptomatology has 
remained static during the course of this claim.  Thus, a 
staged rating is not in order.  Hence, the Board finds the 
veteran's lumbosacral strain symptomatology is best evaluated 
as being 10 percent disabling under 38 C.F.R. § 4.71a, DC 
5295.  Accordingly, the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
lumbosacral strain.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for residuals of a left hip strain is 
denied.

A rating in excess of 10 percent for service-connected 
lumbosacral strain is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

